Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(a)(1) which forms the basis for all anticipation rejections set forth in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Gutta et al, U.S. 2002/0140562.  
On claim 1, Gutta cites: 
A method for providing a notification to an occupant of a vehicle, the method comprising: 
determining a notification to be provided to the occupant of the vehicle ([0020] driver advised via alarm when the driver’s attention is away from a gaze and facial pose from a forward direction of travel in excess of a brief period of time. This alarm includes audio, visual, or tactile alarms); 
detecting a line of gaze of the occupant at a time t1 (as above driver gaze towards direction of vehicle travel, or if the driver’s gaze is pointed away from the direction of vehicle travel); 

determining whether the line of gaze of the occupant at the time t1 differs from the line of gaze of the occupant at the time t2 (see above); and 
outputting the notification when the line of gaze at the time t1 differs from the line of gaze at the time t2 (see [0020] above). 

On claim 3, Gutta cites except: 
The method of claim 1, further comprising outputting the notification when a predetermined time period T between the time t1 and the time t2 has elapsed and, in response to a determination that the predetermined time period T has elapsed. The predetermined time include the difference in allowable time between t1 and t2 in which the driver’s attention exceeds a given amount of time in which the gaze is considered a distraction and thus, unsafe. 

Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Gutta et al, U.S. 2002/0140562 (as evidenced by Kuehnle et al., U.S. 2019/0147263).  
On claim 10, Gutta cites:
A system for providing a notification to an occupant of a vehicle, comprising: 
a processor ([0020] CPU 26); and 

determine a notification to be provided to the occupant of the vehicle; 
detect a line of gaze of the occupant at a time t1; 
detect the line of gaze of the occupant at a time t2, wherein the time t2 occurs after the time t1; 
determine whether the line of gaze of the occupant at the time t1 differs from the line of gaze of the occupant at the time t2; and 
output the notification when the line of gaze at the time t1 differs from the line of gaze at the time t2. 
See the rejection of claim 1 which discloses the same subject matter as found in claim 10, wherein claim 10 is rejected for the same reasons articulated in the rejection of claim 1. 

On claim 12, Gutta cites: 
The system of claim 10, wherein the instructions further cause the processor to output the notification when a predetermined time period T between the time t1 and the time t2 has elapsed. See the rejection of claim 1 which discloses the same subject matter as found in claim 12 wherein claim 12 is rejected for the same reasons articulated in the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 8, 9, and 21 are rejected under 35 U.S.C. 103 as being anticipated Gutta et al, U.S. 2002/0140562 in view of Hassani et al., U.S. 10,528,132.  
On claim 4, Gutta cites except as indicated:
The method of claim 1, further comprising determining a nearest display of a plurality of output devices with respect to the line of gaze of the occupant at the time t1; and outputting the notification at least via the nearest display. 
In the rejection of claim 1, Gutta disclosed an embodiment wherein a driver is informed if his gaze away from the view of the direction of the vehicle (that is, the driver is being told he is distracted). Gutta doesn’t disclose the driver being informed using “a nearest display of a plurality of output devices with respect to the line of gaze of the occupant at the time t1; and outputting the notification at least via the nearest display.”

It would have been obvious at the time the claimed invention was filed to include into Gutta the display system of Hassani such that the claimed invention is carried out.
One of ordinary skill in the art would have included Hassani’s embodiment into Gutta to shorten the reaction time to look at a relevant display. 
On claim 5, Gutta cites: 
The method of claim 1, wherein outputting the notification when the line of gaze at the time t1 differs from the line of gaze at the time t2 includes outputting the notification using at least one output device of a plurality of output devices, the at least one output device corresponding to an area predefined by a plurality of lines of gaze including the line of gaze of the occupant at the time t2. 
See the rejection of claim 1 which discloses the same subject matter as found in claim 5 wherein claim 5 is rejected for the same reasons articulated in the rejection of claim 1. 
Regarding the excepted: “wherein determining whether to output the notification … includes outputting the notification using at least one output device of a plurality of output devices, the at least one output device corresponding to an area predefined by a plurality of lines of gaze…”, Gutta doesn’t disclose this feature. 
In the same art of gaze detection, Hassani, col. 13, lines 13-19, discloses an embodiment in which a user is directed to a display among a plurality of displays.


On claim 21, Gutta and Hassani cites:
The method of claim 1, further comprising:
determining a plurality of notifications to be provided to the occupant of the vehicle (Gutta, [0005] discloses at least audio and visual alarms while Hassani, col. 13, lines 13-19 discloses a plurality of displays. The notifications happen with respect to the direction of the user’s gaze);
attributing a plurality of priorities to the plurality of notifications (the claimed “priority” is the position at which the user’s gaze happens to align with a particular display); and
outputting the plurality of notifications when the line of gaze at the time t1 differs from the line of gaze at the time t2, wherein an order of outputting the plurality of notifications is determined based upon the plurality of priorities. Gutta, as above, discloses audio and visual alarms associated with the cited issues with the user’s gaze. Furthermore, Hassani with respect to the cited direction in which the driver is facing at the time of the alarm, discloses a display of a plurality of visual displays shown in the direction of the user’s gaze. 


On claim 8, Gutta and Hassani discloses: 
The method of claim 21, further comprising allocating a point in time to the notification based on the plurality of pluralities; and 
outputting the notification based on the allocated point in time. See claim 21, wherein the “allocating a point in time” is the time in which the system gives an indication the time of the line of gaze from t1 to time t2 differs. In other words, the “allocation of time” is when the user’s gaze differs past the predetermined threshold of time.  
On claim 9, Gutta, Hassani, and Ridderheim cites: 
The method of claim 21, further comprising selecting at least one output device of the plurality of output devices based on the plurality of priorities; and outputting the plurality of notifications based on the selected output device.  See the rejection of claim 21 which discloses the same subject matter as claim 9. 

Claims 16-18, and 22 is rejected under 35 U.S.C. 103 as being obvious over Gutta et al, U.S. 2002/0140562 (as evidenced by Kuehnle et al., U.S. 2019/0147263) in view of Hassani et al., U.S. 10,528,132.  
On claim 22, Gutta and Hassani cite:
The method of claim 10, further comprising the memory including instructions that,
when executed by the processor, cause the processor to:
determine a plurality of notifications to be provided to the occupant of the vehicle;
attribute a plurality of priorities to the plurality of notifications; and
output the plurality of notifications when the line of gaze at the time tl differs from the line of gaze at the time t2, wherein an order of output of the plurality of notifications is determined based upon the plurality of priorities.
See the rejection of claim 21 which discloses the same subject matter as claim 22 and is rejected for the same reasons. 

On claim 16, Gutta (as evidenced by Kuehnle) in view of Hassani cites: 
The system of claim 22, wherein the instructions further cause the processor to attribute a priority to the notification; and output the notification based on the attributed priority. 
See Hassani in disclosing the claimed “using at least one further predetermined output device of the plurality of output devices.” The claimed “attributing a priority” is met using the user’s gaze to enable a particular display device collocated to the user’s immediate gaze.
On claim 17, Gutta (as evidenced by Kuehnle) in view of Hassani cites: 
The system of claim 22, wherein the instructions further cause the processor to allocate a point in time to the notification based on the attributed priority; and output the notification based on the allocated point in time. . See claim 1, wherein the “allocating a point in time” is the time in which the user “dwells” in a gaze beyond a predetermined time gazing in an area not towards the direction of the travel of the driver’s vehicle. 
On claim 18, Gutta (as evidenced by Kuehnle) in view of Hassani and Ridderheim cites:   
The system of claim 16, wherein the instructions further cause the processor to select at least one output device of the plurality of output devices based on the attributed priority; and 
output the notification based on the selected output device. 
See Hassani in disclosing the claimed “using at least one further predetermined output device of the plurality of output devices.” The claimed “attributing a priority” is met using the user’s gaze to enable a particular display device collocated to the user’s immediate gaze.
Claims 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being anticipated Gutta et al, U.S. 2002/0140562 (as evidenced by Kuehnle et al. U.S. 2019/0147263) in view of Hassani et al., U.S. 10,528,132.  
On claim 13, Gutta (as evidenced by Kuehnle) in view of Hassani cites: 
The system of claim 10, wherein the instructions further cause the processor to determine a nearest display of a plurality of output devices with respect to the line of 

On claim 14, Gutta (as evidence by Kuehnle), and Hassani, cites: 
The system of claim 10, wherein the instructions further cause the processor to output the notification using at least one output device of a plurality of output devices, the at least one output device corresponding to an area predefined by a plurality of lines of gaze including the line of gaze of the occupant at the time t2. See the rejection of claim 4 citing Hassani.

On claim 19, Gutta (as evidenced by Kuehnle) in view of Hassani cites:   
A system for a vehicle, comprising: 
a processor; and 
a memory including instructions that, when executed by the processor, cause the processor to: 
determine a notification to be provided to an occupant of the vehicle; 
detect a line of gaze of the occupant at a time t1; and 
output the notification on at least one output device of a plurality of output devices when the line of gaze of the occupant differs from a line of gaze of the occupant at a subsequent time t2.
See the rejection of claim 13 which discloses the same subject matter as in claim 19 wherein claim 19 is rejected for the same reasons articulated in the rejection of claim 13. 
On claim 20, Gutta (as evidenced by Kuehnle) in view of Hassani cites:
The system of claim 19, wherein the instructions further cause the processor to determine a first output device of the plurality of output devices, the first output device being within a range of the line of gaze of the occupant at time t; and output the notification using the first output device.   
Claim 6 is rejected under 35 U.S.C. 103 as being anticipated Gutta et al, U.S. 2002/0140562 in view of Hassani et al., U.S. 10,528,132 and Ridderheim et al., U.S. 2005/0024256. 
On claim 6, Gutta and Hassani cites except:
The method of claim 5, wherein outputting the notification using at least one output device of the plurality of output devices includes outputting the notification using at least one further predetermined output device of the plurality of output devices. 
In the rejection of claim 5, Hassani disclosed directing a displayed notification to the driver when the driver became distracted beyond a predetermined amount of time. Hassani doesn’t disclose “using at least one further predetermined output device of the plurality of output devices.” 
In the similar art of threat detection, Ridderheim, [0044], discloses an embodiment in which a pilot is apprised of possible threat using a “surround sound” type warning system where a detected threat corresponds to a particular speaker aligned in the direction of the threat. 
It would have been obvious at the time the claimed invention was filed to further include into Gutta and Hassani the surround-sound speaker system disclosed in Ridderheim such that the cited surround-sound speaker meets the claimed ‘at least one 
Response to Arguments
The applicant’s arguments with respect to the rejection of claim 1 has been carefully reviewed. Per the applicant’s argument:
“Applicant traverses any rejection of claim 1 as being anticipated by Gutta. Applicant’s claim relates to detecting a line of gaze of an occupant of a vehicle at times tl and t2, and outputting the notification when the line of gaze differs, i.e., changes, between times tl and 2. Thus, Applicant’s claimed method relates to a decision to output a notification based upon a change in a line of gaze.

In contrast, Gutta’s teaching merely relates to monitoring a driver’s attention, and providing an alarm when the driver’s gaze/facial pose are not oriented in the direction of travel of the vehicle after a period of time. See, e.g., claims 1, 5 and 6, and paragraph [0020] of Gutta. As such, Applicant’s claim differs from Gutta because Gutta is concerned with a vehicle driver, whereas Applicant recites an occupant of a vehicle. Furthermore, Gutta is concerned with driver’s gaze/facial pose being oriented in the direction of travel of the vehicle, whereas Applicant recites determining whether the line of gaze of the occupant at the time tl differs from the line of gaze of the occupant at the time 12. Furthermore, Gutta describes an action in the form of sounding an alarm when 

	However, the examiner reviewed claim 1 and in this review, noted the following limitations:
“detecting a line of gaze of the occupant at a time t1; 
detecting the line of gaze of the occupant at a time t2, wherein the time t2 occurs after the time t1; 
determining whether the line of gaze of the occupant at the time t1 differs from the line of gaze of the occupant at the time t2.” 
Gutta discloses “[0020] driver advised via alarm when the driver’s attention is away from a gaze and facial pose from a forward direction of travel in excess of a brief period of time.” It is rather clear Gutta’s embodiment reads upon the claim limitations. In this instance, the cited ‘driver’s attention away from a gaze and facial pose from a forward direction of travel’ is the same as “determining if a line of gaze of the occupant at time t1 differs from the line of gaze of the occupant at time t2.” Thus, since the claim limitations have a direct parallel in under the Gutta, the applicant’s arguments regarding the rejection of claim 1 is unpersuasive. 
While there are significant amendments applied to claim 3, the examiner asserts the rejection of claim 3 remains for reasons disclosed for the rejection of claim 1 and thus, the applicant’s arguments regarding the rejection of claim 3 are unpersuasive. 
The applicant’s arguments regarding the rejection of claims 4-9 and 13-20 have been carefully considered, however, the arguments for the rejection of these claims are the same as the arguments for the rejection of claim 1. Therefore, the applicant’s arguments are unpersuasive on the rejection of these claims for the same reasons the arguments for rejecting claim 1 are unpersuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683